                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 1 of 13


                                                                     1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                         dallen@aghwlaw.com
                                                                     2   KEVIN P. ALLEN, State Bar No. 252290
                                                                         kallen@aghwlaw.com
                                                                     3   Maria Nozzolino, State Bar No. 302368
                                                                         mnozzolino@aghwlaw.com
                                                                     4   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                         180 Montgomery Street, Suite 1200
                                                                     5   San Francisco, CA 94104
                                                                         Telephone:     (415) 697-2000
                                                                     6   Facsimile:     (415) 813-2045

                                                                     7   Attorneys for Defendants
                                                                         CITY OF FAIRFIELD, CHRISTOPHER ADAMS,
                                                                     8   FRANK PIRO, ROBERT MURRAY,
                                                                         ALEXANDER ADLREDGE,
                                                                     9   SEAN TIMM, KEVIN ANDERSON
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10
                                180 Montgomery Street, Suite 1200




                                                                    11                                  UNITED STATES DISTRICT COURT
                                 San Francisco, California 94104




                                                                    12                               EASTERN DISTRICT OF CALIFORNIA

                                                                    13

                                                                    14    JOSEPH SCHWAB, JR.,                            No. 2:20-cv-1631 JAM DB

                                                                    15                           Plaintiffs,             STIPULATED PROTECTIVE ORDER,
                                                                                                                         PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                    16            v.

                                                                    17    CITY OF FAIRFIELD, et al.,

                                                                    18                           Defendants.

                                                                    19

                                                                    20      1.         PURPOSES AND LIMITATIONS
                                                                    21      Disclosure and discovery activity in this action are likely to involve production of
                                                                    22   confidential, proprietary, or private information for which special protection from public
                                                                    23   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                    24   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
                                                                    25   Protective Order. The parties acknowledge that this Order does not confer blanket protections on
                                                                    26   all disclosures or responses to discovery and that the protection it affords from public disclosure
                                                                    27   and use extends only to the limited information or items that are entitled to confidential treatment
                                                                    28   under the applicable legal principles. The parties further acknowledge, as set forth in Section
                                                                                                                                                         PROTECTIVE ORDER
                                                                                                                           1                            2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 2 of 13


                                                                     1   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

                                                                     2   information under seal; Civil Local Rule 141 sets forth the procedures that must be followed and

                                                                     3   the standards that will be applied when a party seeks permission from the court to file material

                                                                     4   under seal.

                                                                     5   2.      DEFINITIONS

                                                                     6           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

                                                                     7   information or items under this Order.

                                                                     8           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                                                     9   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10   Civil Procedure 26(c). It encompasses information where public disclosure is likely to result in
                                180 Montgomery Street, Suite 1200




                                                                    11   particularized harm, or where public disclosure would violate privacy interests recognized by law.
                                 San Francisco, California 94104




                                                                    12   Examples of confidential information include, but are not limited to, the following:

                                                                    13                   a.         personnel file records of any peace officer; and

                                                                    14                   b.         medical records

                                                                    15           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                                                                    16   as their support staff).

                                                                    17           2.4     Designating Party: a Party or Non-Party that designates information or items that it

                                                                    18   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                                                    19           2.5     Disclosure or Discovery Material: all items or information, regardless of the

                                                                    20   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                                                    21   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                                                    22   responses to discovery in this matter.

                                                                    23           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

                                                                    24   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                                                    25   consultant in this action.

                                                                    26           2.7     House Counsel: attorneys who are employees of a party to this action. House

                                                                    27   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                                    28           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal
                                                                                                                                                         PROTECTIVE ORDER
                                                                                                                               2                        2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 3 of 13


                                                                     1   entity not named as a Party to this action.

                                                                     2          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

                                                                     3   action but are retained to represent or advise a party to this action and have appeared in this action

                                                                     4   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                                                                     5          2.10    Party: any party to this action, including all of its officers, directors, employees,

                                                                     6   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                                     7          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                                                     8   Material in this action.

                                                                     9          2.12    Professional Vendors: persons or entities that provide litigation support services
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
                                180 Montgomery Street, Suite 1200




                                                                    11   storing, or retrieving data in any form or medium) and their employees and subcontractors.
                                 San Francisco, California 94104




                                                                    12          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

                                                                    13   “CONFIDENTIAL.”

                                                                    14          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                                                    15   Producing Party.

                                                                    16   3.     SCOPE

                                                                    17          The protections conferred by this Stipulation and Order cover not only Protected Material

                                                                    18   (as defined above), but also (1) any information copied from Protected Material; (2) all copies,

                                                                    19   excerpts, summaries, or compilations of Protected Material that reveal the source of the Protected

                                                                    20   Material or that reveal specific information entitled to confidentiality as a matter of law; and (3) any

                                                                    21   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

                                                                    22   Material.

                                                                    23          However, the protections conferred by this Stipulation and Order do not cover the following

                                                                    24   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                                                                    25   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                                                                    26   publication not involving a violation of this Order, including becoming part of the public record

                                                                    27   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                                                                    28   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
                                                                                                                                                          PROTECTIVE ORDER
                                                                                                                            3                            2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 4 of 13


                                                                     1   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

                                                                     2   Protected Material at trial shall be governed by a separate agreement or order.

                                                                     3   4.     DURATION

                                                                     4          Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                                                     5   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                                     6   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                                                                     7   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                                                                     8   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                                                                     9   time limits for filing any motions or applications for extension of time pursuant to applicable law.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10   5.     DESIGNATING PROTECTED MATERIAL
                                180 Montgomery Street, Suite 1200




                                                                    11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
                                 San Francisco, California 94104




                                                                    12   Non-Party that designates information or items for protection under this Order must take care to

                                                                    13   limit any such designation to specific material that qualifies under the appropriate standards. The

                                                                    14   Designating Party must designate for protection only those parts of material, documents, items, or

                                                                    15   oral or written communications that qualify – so that other portions of the material, documents,
                                                                         items, or communications for which protection is not warranted are not swept unjustifiably within
                                                                    16
                                                                         the ambit of this Order.
                                                                    17
                                                                                Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
                                                                    18
                                                                         to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                                                                    19
                                                                         encumber or retard the case development process or to impose unnecessary expenses and burdens
                                                                    20
                                                                         on other parties) expose the Designating Party to sanctions.
                                                                    21
                                                                                If it comes to a Designating Party’s attention that information or items that it designated for
                                                                    22
                                                                         protection do not qualify for protection, that Designating Party must promptly notify all other
                                                                    23
                                                                         Parties that it is withdrawing the mistaken designation.
                                                                    24
                                                                                5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
                                                                    25
                                                                         (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                                                                    26
                                                                         Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                                                                    27   designated before the material is disclosed or produced.
                                                                    28          Designation in conformity with this Order requires:
                                                                                                                                                         PROTECTIVE ORDER
                                                                                                                         4                              2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 5 of 13


                                                                     1          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                                                                     2   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

                                                                     3   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

                                                                     4   portions of the material on a page qualifies for protection, the Producing Party also must clearly

                                                                     5   identify the protected portion(s) (e.g., by making appropriate markings in the margins). A Party or

                                                                     6   Non-Party that makes original documents or materials available for inspection need not designate

                                                                     7   them for protection until after the inspecting Party has indicated which material it would like copied

                                                                     8   and produced. During the inspection and before the designation, all of the material made available

                                                                     9   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10   documents it wants copied and produced, the Producing Party must determine which documents, or
                                180 Montgomery Street, Suite 1200




                                                                    11   portions thereof, qualify for protection under this Order. Then, before producing the specified
                                 San Francisco, California 94104




                                                                    12   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that

                                                                    13   contains Protected Material. If only a portion or portions of the material on a page qualifies for

                                                                    14   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

                                                                    15   appropriate markings in the margins).

                                                                    16          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                                                    17   Designating Party identify on the record, before the close of the deposition, hearing, or other

                                                                    18   proceeding, all protected testimony.

                                                                    19          (c) for information produced in some form other than documentary and for any other

                                                                    20   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                                                                    21   containers in which the information or item is stored the legend “CONFIDENTIAL.” If the

                                                                    22   information is produced electronically, then the term “CONFIDENTIAL” must appear in the name

                                                                    23   of each electronic file containing confidentially designated information. If only a portion or

                                                                    24   portions of the information or item warrant protection, the Producing Party, to the extent

                                                                    25   practicable, shall identify the protected portion(s).

                                                                    26          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                                                    27   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                                                    28   right to secure protection under this Order for such material. Upon timely correction of a
                                                                                                                                                           PROTECTIVE ORDER
                                                                                                                             5                            2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 6 of 13


                                                                     1   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                                                                     2   in accordance with the provisions of this Order.

                                                                     3   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                                     4          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                                     5   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                                                     6   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                                                     7   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                                                     8   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                                                                     9   original designation is disclosed.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
                                180 Montgomery Street, Suite 1200




                                                                    11   by providing written notice of each designation it is challenging and describing the basis for each
                                 San Francisco, California 94104




                                                                    12   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                                                                    13   recite that the challenge to confidentiality is being made in accordance with the Protective Order.

                                                                    14   The parties shall attempt to resolve each challenge in good faith and must begin the process by

                                                                    15   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient)

                                                                    16   within 14 days of the date of service of notice. In conferring, the Challenging Party must explain the

                                                                    17   basis for its belief that the confidentiality designation was not proper and must give the Designating

                                                                    18   Party an opportunity to review the designated material, to reconsider the circumstances, and, if no

                                                                    19   change in designation is offered, to explain the basis for the chosen designation. A Challenging

                                                                    20   Party may proceed to the next stage of the challenge process only if it has engaged in this meet and

                                                                    21   confer process first or establishes that the Designating Party is unwilling to participate in the meet

                                                                    22   and confer process in a timely manner.

                                                                    23          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                                    24   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

                                                                    25   Local Rule 230 (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the

                                                                    26   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

                                                                    27   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

                                                                    28   competent declaration affirming that the movant has complied with the meet and confer
                                                                                                                                                           PROTECTIVE ORDER
                                                                                                                             6                            2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 7 of 13


                                                                     1   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

                                                                     2   motion including the required declaration within 21 days (or 14 days, if applicable) shall

                                                                     3   automatically waive the confidentiality designation for each challenged designation. In addition, the

                                                                     4   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

                                                                     5   good cause for doing so, including a challenge to the designation of a deposition transcript or any

                                                                     6   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                                                                     7   competent declaration affirming that the movant has complied with the meet and confer

                                                                     8   requirements imposed by the preceding paragraph.

                                                                     9          The burden of persuasion in any such challenge proceeding shall be on the Designating
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
                                180 Montgomery Street, Suite 1200




                                                                    11   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                                 San Francisco, California 94104




                                                                    12   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                                                                    13   to retain confidentiality as described above, all parties shall continue to afford the material in

                                                                    14   question the level of protection to which it is entitled under the Producing Party’s designation until

                                                                    15   the court rules on the challenge.

                                                                    16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                    17          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                                    18   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                                    19   defending, or attempting to settle this litigation. Such Protected Material may be disclosed by any

                                                                    20   party only to the categories of persons and under the conditions described in this Order. When the

                                                                    21   litigation has been terminated, a Receiving Party must comply with the provisions of section 13

                                                                    22   below (FINAL DISPOSITION).

                                                                    23          Protected Material must be stored and maintained by all parties at a location and in a secure

                                                                    24   manner that ensures that access is limited to the persons authorized under this Order.

                                                                    25          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                                                                    26   by the court or permitted in writing by agreement of both Designating Party and Receiving Party, all

                                                                    27   parties may disclose any information or item designated “CONFIDENTIAL” only to:

                                                                    28          (a) the Party’s Outside Counsel of Record in this action, as well as employees of said
                                                                                                                                                           PROTECTIVE ORDER
                                                                                                                             7                            2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 8 of 13


                                                                     1   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

                                                                     2   litigation (counsel and law firms appearing in this action are deemed to have agreed to be bound by

                                                                     3   this Protective Order);

                                                                     4           (b) the officers, directors, and employees (including House Counsel) of the Party to whom

                                                                     5   disclosure is reasonably necessary for this litigation, including employees and agents of the

                                                                     6   designating party(ies) in the normal course of their business with due regard for the confidential

                                                                     7   nature of the information under this protective order;

                                                                     8           (c) Experts (as defined in this Order) of any Party to whom disclosure is reasonably

                                                                     9   necessary for this litigation;
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10           (d) the court and its personnel;
                                180 Montgomery Street, Suite 1200




                                                                    11           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
                                 San Francisco, California 94104




                                                                    12   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                                                    13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                    14           (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                                                                    15   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                                                                    16   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                                                    17   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                                                                    18   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                                                                    19   Stipulated Protective Order or as agreed by all parties.

                                                                    20           (g) the author or recipient of a document containing the information or a custodian or other

                                                                    21   person who otherwise possessed or knew the information.

                                                                    22   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                                                                    23           LITIGATION

                                                                    24           If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                    25   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                                                                    26   must:

                                                                    27           (a) promptly notify in writing the Designating Party. Such notification shall include a copy

                                                                    28   of the subpoena or court order;
                                                                                                                                                          PROTECTIVE ORDER
                                                                                                                             8                           2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 9 of 13


                                                                     1          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                                                                     2   other litigation that some or all of the material covered by the subpoena or order is subject to this

                                                                     3   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                                                     4          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                                                                     5   Designating Party whose Protected Material may be affected.

                                                                     6          If the Designating Party timely seeks a protective order, the Party served with the subpoena

                                                                     7   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                                                                     8   before a determination by the court from which the subpoena or order issued, unless the Party has

                                                                     9   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10   expense of seeking protection in that court of its confidential material – and nothing in these
                                180 Montgomery Street, Suite 1200




                                                                    11   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
                                 San Francisco, California 94104




                                                                    12   disobey a lawful directive from another court.

                                                                    13   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                                                    14          LITIGATION

                                                                    15          (a) The terms of this Order are applicable to information produced by a Non-Party in this

                                                                    16   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                                                                    17   connection with this litigation is protected by the remedies and relief provided by this Order.

                                                                    18   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                                                                    19   protections.

                                                                    20          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                                                                    21   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                                                                    22   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                                                    23                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

                                                                    24                  all of the information requested is subject to a confidentiality agreement with a Non-

                                                                    25                  Party;

                                                                    26                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

                                                                    27                  in this litigation, the relevant discovery request(s), and a reasonably specific

                                                                    28                  description of the information requested; and
                                                                                                                                                          PROTECTIVE ORDER
                                                                                                                            9                            2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 10 of 13


                                                                     1                  (3) make the information requested available for inspection by the Non-Party.

                                                                     2          (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

                                                                     3   of receiving the notice and accompanying information, the Receiving Party may produce the Non-

                                                                     4   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

                                                                     5   protective order, the Receiving Party shall not produce any information in its possession or control

                                                                     6   that is subject to the confidentiality agreement with the Non-Party before a determination by the

                                                                     7   court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

                                                                     8   seeking protection in this court of its Protected Material.

                                                                     9   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10          If a Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any
                                180 Montgomery Street, Suite 1200




                                                                    11   person or in any circumstance not authorized under this Stipulated Protective Order, the Party must
                                 San Francisco, California 94104




                                                                    12   immediately (a) notify in writing all Parties of the unauthorized disclosures, (b) use its best efforts

                                                                    13   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or persons to

                                                                    14   whom unauthorized disclosures were made of all the terms of this Order, and (d) request such

                                                                    15   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached

                                                                    16   hereto as Exhibit A.

                                                                    17   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                                                                    18          MATERIAL

                                                                    19          When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                                                    20   produced material is subject to a claim of privilege or other protection, the obligations of the

                                                                    21   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                                                                    22   is not intended to modify whatever procedure may be established in an e-discovery order that

                                                                    23   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

                                                                    24   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                                                                    25   information covered by the attorney-client privilege or work product protection, the parties may

                                                                    26   incorporate their agreement in the stipulated protective order submitted to the court.

                                                                    27   12.    MISCELLANEOUS

                                                                    28          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
                                                                                                                                                          PROTECTIVE ORDER
                                                                                                                            10                           2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 11 of 13


                                                                     1   seek its modification by the court in the future.

                                                                     2          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                                                                     3   no Party waives any right it otherwise would have to object to disclosing or producing any

                                                                     4   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                                                     5   Party waives any right to object on any ground to use in evidence of any of the material covered by

                                                                     6   this Protective Order.

                                                                     7          12.3    Filing Protected Material. Without written permission of all parties or a court order

                                                                     8   secured after appropriate notice to all interested persons, a Party may not file in the public record in

                                                                     9   this action any Protected Material. A Party that seeks to file under seal any Protected Material must
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10   comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a
                                180 Montgomery Street, Suite 1200




                                                                    11   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil
                                 San Francisco, California 94104




                                                                    12   Local Rule 141, a sealing order will issue only upon a request establishing that the Protected

                                                                    13   Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under

                                                                    14   the law. If a Party's request to file Protected Material under seal pursuant to Civil Local Rule 141(b)

                                                                    15   is denied by the court, then the any Party may file the information in the public record pursuant to

                                                                    16   Civil Local Rule 141(e)(1) unless otherwise instructed by the court.

                                                                    17   13.    FINAL DISPOSITION

                                                                    18          Within 60 days after the final disposition of this action, as defined in paragraph 4, upon

                                                                    19   written notification served by Producing or Designating Party, each Receiving Party must return all

                                                                    20   Protected Material to the Producing Party or destroy such material. As used in this subdivision, “all

                                                                    21   Protected Material” includes all copies, abstracts, compilations, summaries, and any other format

                                                                    22   reproducing or capturing any of the Protected Material. Whether the Protected Material is returned

                                                                    23   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if

                                                                    24   not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

                                                                    25   category, where appropriate) all the Protected Material that was returned or destroyed and (2)

                                                                    26   affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries or

                                                                    27   any other format reproducing or capturing any of the Protected Material. Notwithstanding this

                                                                    28   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                                                                                                                          PROTECTIVE ORDER
                                                                                                                             11                          2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 12 of 13


                                                                     1   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,

                                                                     2   expert reports, attorney work product, and consultant and expert work product, even if such

                                                                     3   materials contain Protected Material. Any such archival copies that contain or constitute Protected

                                                                     4   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

                                                                     5

                                                                     6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                     7

                                                                     8     DATED: July 15, 2021                                /s/ Justin Ward
                                                                                                                               JUSTIN WARD
                                                                     9                                                         Attorneys for Plaintiff
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10
                                180 Montgomery Street, Suite 1200




                                                                    11
                                 San Francisco, California 94104




                                                                    12     DATED: July 15, 2021
                                                                    13                                                         _/s/ Kevin P. Allen
                                                                                                                               KEVIN ALLEN
                                                                    14                                                         Attorney for Defendants
                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19                                                  ORDER

                                                                    20          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                                                                    21          IT IS FURTHER ORDERED THAT:

                                                                    22          1. Requests to seal documents shall be made by motion before the same judge who will

                                                                    23   decide the matter related to that request to seal.

                                                                    24          2. The designation of documents (including transcripts of testimony) as confidential

                                                                    25   pursuant to this order does not automatically entitle the parties to file such a document with the

                                                                    26   court under seal. Parties are advised that any request to seal documents in this district is governed

                                                                    27   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a

                                                                    28   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
                                                                                                                                                          PROTECTIVE ORDER
                                                                                                                              12                         2:20-CV-01631-JAM-DB

                                           451999.1
                                                                         Case 2:20-cv-01631-JAM-DB Document 15 Filed 07/20/21 Page 13 of 13


                                                                     1   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires

                                                                     2   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,

                                                                     3   the requested duration, the identity, by name or category, of persons to be permitted access to the

                                                                     4   document, and all relevant information.” L.R. 141(b).

                                                                     5          3. A request to seal material must normally meet the high threshold of showing that

                                                                     6   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

                                                                     7   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

                                                                     8   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);

                                                                     9   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                    10          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
                                180 Montgomery Street, Suite 1200




                                                                    11   certain documents, at any court hearing or trial – such determinations will only be made by the
                                 San Francisco, California 94104




                                                                    12   court at the hearing or trial, or upon an appropriate motion.

                                                                    13          5. With respect to motions regarding any disputes concerning this protective order which

                                                                    14   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

                                                                    15   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

                                                                    16   parte basis or on shortened time.

                                                                    17          6. The parties may not modify the terms of this Protective Order without the court’s

                                                                    18   approval. If the parties agree to a potential modification, they shall submit a stipulation and

                                                                    19   proposed order for the court’s consideration.

                                                                    20          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

                                                                    21   of the terms of this Protective Order after the action is terminated.

                                                                    22          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

                                                                    23   hereby DISAPPROVED.

                                                                    24   DATED: July 19, 2021                            /s/ DEBORAH BARNES
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                                                                                                          PROTECTIVE ORDER
                                                                                                                            13                           2:20-CV-01631-JAM-DB

                                           451999.1
